DETAILED ACTION
	1.	This action is in response to the application filed on 10/22/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 20060092039).
Regarding claim 1: Saito et al. disclose (i.e. figure 10) a field device for use in monitoring or controlling an industrial process comprising: 
first and second loop terminals (i.e. A, B) configured to couple to a two-wire process control loop (i.e. figure 1 DCS 100 that provides 4-20mA signal to terminals A, B); 
device circuitry (i.e. 51, 52, 72) configured to monitor a process variable or control a control device (i.e. function of the device circuitry), the device circuitry (i.e. 51, 52, 53, 54, 72) powered by power from the two-wire process control loop (i.e. figure 1 DCS 100 that provides 4-20mA signal to terminals A, B); 
a current regulator (i.e. 71) in series with the first and second loop terminals (i.e. A, B) and the device circuitry (i.e. 51, 52, 72), the current regulator (i.e. 71) configured to regulate a loop current (i.e. output of 71) flowing through the two-wire process control loop (i.e. figure 1 DCS 100 that provides 4-20mA signal to terminals A, B) and the first and second loop terminals (i.e. A, B); 
a first shunt voltage regulator (i.e. 55) connected in series with the current regulator (i.e. 71) and the first and second loop terminals (i.e. A, B), and in parallel with the device circuitry (i.e. 51, 52, 72), the first shunt voltage regulator (i.e. 55) configured to regulate a first voltage (i.e. voltage regulated by 55) across the device circuitry (i.e. 51, 52, 72); 
supplemental circuitry (i.e. 34, 35) connected in series with the first shunt voltage (i.e. 55) regulator and the second loop terminal (i.e. B), and powered by power from the two-wire process control loop (i.e. figure 1 DCS 100 that provides 4-20mA signal to terminals A, B) shunted through the first shunt voltage regulator (i.e. 55); and 
a second shunt voltage regulator (i.e. 56) connected in series with the first shunt voltage regulator (i.e. 55) and the second loop terminal (i.e. B), and in parallel with the supplemental circuitry, the second shunt voltage regulator configured to control a second voltage across the supplemental circuitry (i.e. 34, 35),
Regarding claim 2: (i.e. figure 10) wherein: 
a current IDC (i.e. current to 51) travels through the device circuitry (i.e. 51, 52, 72); 
a current ISH (i.e. current to 55) travels through the first shunt voltage regulator; and the loop current (i.e. current from 71) is equal to the sum of the current IDC and the current ISH.
 	Regarding claim 3: (i.e. figure 10) wherein: a current ISHI (i.e. current to 56) travels through the second shunt voltage regulator; 
 	a current ISH2 (i.e. current to 35 or 34) travels through the supplemental circuitry; and 
 	the current ISH (i.e. current to 55) is equal to the sum of the current ISH, and the current ISH2.
 	Regarding claim 4: (i.e. figure 10) wherein the loop current varies between 4 mA and 20 mA.
 	Regarding claim 5: (i.e. figure 10) wherein the current regulator (i.e. 71) is configured to control the loop current in response to control signal (i.e. signals from 52, 53, 54) from the device circuitry (i.e. 51, 52, 72) indicating a measured process variable.
	Regarding claim 11: (i.e. figure 10: first and second output terminal of device 10) further comprising a first output terminal coupled (i.e. electrically coupled) to the second voltage (i.e. from 56), and a second output terminal coupled to the second loop terminal (i.e. B).
 	Regarding claims 12-15 and 20: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claims 6 and 16 are rejected under U.S.C. 103 as being unpatentable over Saito et al. (US 20060092039) in view of Dittrich (US 20050030161).
Regarding claim 6: Saito et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the device circuitry includes a process variable sensor selected from the group consisting of a pressure sensor, a temperature sensor, a flow sensor, and a level sensor.
 	Dittrich discloses an field device comprising the device circuitry includes a process variable sensor selected from the group consisting of a pressure sensor, a temperature sensor, a flow sensor, and a level sensor (i.e. ¶ 3).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Saito et al.’s invention with field device as disclose by Dittrich, because the field devices are well known to use in many cases for the registering and/or influencing of process variables. Examples of such field devices are fill level meters, mass flow meters, pressure and temperature meters, etc., which, as sensors, register the corresponding process variables fill level, flow rate, pressure and temperature.
Regarding claim 16: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

7.	Claims 7-9 and 18-19 are rejected under U.S.C. 103 as being unpatentable over Saito et al. (US 20060092039) in view of Huisenga et al. (US 20050030185).
 	Regarding claims 7 and 17: Saito et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the device circuitry includes a control element selected from the group consisting of an actuator, a solenoid, a valve, and a heating element.
 	Huisenga et al. disclose a process device comprising the device circuitry includes a control element selected from the group consisting of an actuator, a solenoid, a valve, and a heating element (i.e. ¶ 34).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Saito et al.’s invention with the process device as disclose by Huisenga et al., because it provides a diagnostic technique for predicting a failure of a process device prior to the occurrence of the failure. With the present invention, quiescent current draw is monitored. Changes in the quiescent current draw are detected and used to predict an impending failure of the process device.
 	Regarding claims 8 and 18: Saito et al. disclose the supplemental circuitry includes a device selected from the group consisting of, a wireless communications module for providing wireless communications (i.e. 15), a flash memory writer for writing data to flash memory (i.e. ¶ 117), and a power storage module (i.e. 53) for storing electrical energy.
 	but does not specifically disclose a display, a display controller for displaying information on a display.
 	Huisenga et al. disclose a process device (i.e. figure 3: 140, 114) comprising a display, a display controller for displaying information on a display.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Saito et al.’s invention with the process device as disclose by Huisenga et al., because it provides a diagnostic technique for predicting a failure of a process device prior to the occurrence of the failure. With the present invention, quiescent current draw is monitored. Changes in the quiescent current draw are detected and used to predict an impending failure of the process device.
 	Regarding claims 9 and 19: Saito et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the supplemental circuitry includes user accessible terminals for powering an external device.
 	Huisenga et al. disclose a process device (i.e. figure 3: 52, 112, 114) comprising the supplemental circuitry includes user accessible terminals for powering an external device.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Saito et al.’s invention with the process device as disclose by Huisenga et al., because it provides a diagnostic technique for predicting a failure of a process device prior to the occurrence of the failure. With the present invention, quiescent current draw is monitored. Changes in the quiescent current draw are detected and used to predict an impending failure of the process device.
 		
8.	Claim 10 is rejected under U.S.C. 103 as being unpatentable over Saito et al. (US 20060092039) in view of Karschina et al. (US 20050289276).
Regarding claim 10: Saito et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the second shunt voltage regulator comprises a Zener diode.
 	Karschina et al. disclose a field device comprising the second shunt voltage regulator comprises a Zener diode (i.e. ¶ 42 and 49).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Saito et al.’s invention with device as disclose by Karschina et al., because it provides a level of redundancy and limits the amount of voltage that can enter this circuit in an intrinsic safety protected system.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838